Case 3:18-cv-00154-N Document 219-1 Filed 08/23/19           Page 1 of 1 PageID 8770



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

SHANNON DAVES, et al.,                          §    CIVIL ACTION NO. 3:18-
                                                §    CV-00154
      Plaintiffs,                               §
                                                §
v.                                              §
                                                §
DALLAS COUNTY, TEXAS, et al.,                   §
                                                §
      Defendants.                               §
                                                §

                                [PROPOSED]
                    ORDER GRANTING MOTION TO WITHDRAW

       UPON CONSIDERATION of the Motion to Withdraw filed Ms. Kali Cohn in the above-
captioned case, this Court hereby determines that Motion should be granted.

       IT IS HEREBY ORDERED that Kali Cohn is no longer counsel of record in the above-
captioned case.


      Signed on this _____ day of ________, 2019.




                                                ______________________________
                                                HON. DAVID C. GODBEY
                                                UNITED STSTES DISTRICT JUDGE




                                            1
